DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal or a power supply voltage of an on level, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to the second control signal wiring line, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node, and a second conduction terminal to be applied with a power supply voltage of an off level, and the unit circuit at least at the first stage among the plurality of unit circuits is applied with the vertical scanning start signal as the set signal” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claims 6, 9: It recites the plurality of unit circuits includes the a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal or a power supply voltage of an on level, and a second conduction terminal connected to the output control node, and  an initialization transistor including a control terminal connected to the second control signal wiring line, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node, and a second conduction terminal to be applied with a power supply voltage of an off level”. However, Fig. 6 of the specification does not describe these features. Therefore, it is not enable one skill in the art to make and/or use the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2020/0327854 A1).
As to claim 1: Park discloses a display device (Fig. 1, “a display device 1000”; Abstract, ¶0039) comprising: 
a display portion including a plurality of scanning signal lines (Fig. 1, “a display portion 100” including “a plurality of scanning signal lines SCL”; ¶0043);
a scanning signal line drive circuit configured to drive the plurality of scanning signal lines (Fig. 1, “a scanning signal line drive circuit 200” configured to drive the plurality of scanning signal lines; ¶0039-0047); and 
a timing control circuit configured to generate a first control signal and a second control signal configured to control an operation of the scanning signal line drive circuit (Fig. 1, “a timing control circuit 500” configured to generate “a first control signal CLK” and “a second control signal SSP” configured to control an operation of the scanning signal line drive circuit 200; ¶0046), 
wherein the plurality of scanning signal lines and the scanning signal line drive circuit are formed on a panel substrate that is the same as a panel substrate configuring the display portion (Figs. 1, 3, the plurality of scanning signal lines and the scanning signal line drive circuit are formed on a panel substrate that is the same as a panel substrate configuring the display portion; ¶0039), 
the timing control circuit generates the first control signal and the second control signal in such a manner that at least one of the first control signal and the second control signal is at an off level at any point of time (Fig. 4A shows the timing control circuit generates the first control signal and the second control signal in such a manner that at least one of the first control signal and the second control signal is at an off level at any point of time; ¶0023, 0047-0048, 0065-0068, 0072-0081), 
the first control signal and the second control signal are each supplied to the scanning signal line drive circuit from the timing control circuit through a first control signal wiring line and a second control signal wiring line disposed on the panel substrate (Figs. 1, 3, the first control signal and the second control signal are each supplied to the scanning signal line drive circuit from the timing control circuit through “a first control signal wiring line CLK” and “a second control signal wiring line SSP” disposed on the panel substrate; ¶0039), and 
a resistor is provided on at least one of the first control signal wiring line and the second control signal wiring line (Figs. 1, 5, 8, a resistor is provided on at least one of the first control signal wiring line and the second control signal wiring line; ¶0096-0097, 0126-0129, “Various loads may be generated in the scan clock line LSC and the sensing clock line LSS. For example, a resistance load and a capacitance load may be generated in the scan clock line LSC and the sensing clock line LSS”, wherein “a resistance load” represents a resistor is provided on at least one of the first control signal wiring line LSC; and “LSC12z and WSC2z” are also represents a resistor is provided on at least one of the first control signal wiring line and the second control signal wiring line).
As to claim 7: Park discloses a display device (Fig. 1, “a display device 1000”; Abstract, ¶0039) comprising: 
a timing control circuit configured to generate a first control signal, a second control signal, and a plurality of clock signals configured to control an operation of the scanning signal line drive circuit, 
a display portion including a plurality of scanning signal lines (Fig. 1, “a display portion 100” including “a plurality of scanning signal lines SCL”; ¶0043);
a scanning signal line drive circuit configured to drive the plurality of scanning signal lines (Fig. 1, “a scanning signal line drive circuit 200” configured to drive the plurality of scanning signal lines; ¶0039-0047); and 
a timing control circuit configured to generate a first control signal and a second control signal, and a plurality of clock signals configured to control an operation of the scanning signal line drive circuit (Figs. 1, 3, 5, “a timing control circuit 500” configured to generate “a first control signal SENSE_CLK1” and “a second control signal SENS_CLK2”, and “a plurality of clock signals SCAN_CLK1 and SCAN_CLCK2”, and  configured to control an operation of the scanning signal line drive circuit 200; ¶0046, 0064-0065), 
wherein the plurality of scanning signal lines and the scanning signal line drive circuit are formed on a panel substrate that is the same as a panel substrate configuring the display portion (Figs. 1, 3, the plurality of scanning signal lines and the scanning signal line drive circuit are formed on a panel substrate that is the same as a panel substrate configuring the display portion; ¶0039), 
the timing control circuit generates the first control signal and the second control signal in such a manner that at least one of the first control signal and the second control signal is at an off level at any point of time (Fig. 4A shows the timing control circuit generates the first control signal and the second control signal in such a manner that at least one of the first control signal and the second control signal is at an off level at any point of time; ¶0023, 0047-0048, 0064-0068, 0072-0081), 
the first control signal, the second control signal, and the plurality of clock signals are each supplied to the scanning signal line drive circuit from the timing control circuit through a first control signal wiring line, a second control signal wiring line, 
the first control signal and the second control signal, and the plurality of clock signals are each supplied to the scanning signal line drive circuit from the timing control circuit through a first control signal wiring line and a second control signal wiring line disposed on the panel substrate (Figs. 1, 3, the first control signal and the second control signal are each supplied to the scanning signal line drive circuit from the timing control circuit through “a first control signal wiring line CLK” and “a second control signal wiring line SSP” disposed on the panel substrate; ¶0039);
and a plurality of clock signal wiring lines disposed on the panel substrate (Figs. 1, 5, 8, a plurality of clock signal wiring lines disposed on the panel substrate; ¶0039), and 
a wiring line resistance of at least one of the first control signal wiring line and the second control signal wiring line is greater than a wiring line resistance of the plurality of clock signal wiring lines (Figs. 1, 3, 5, 8, a wiring line resistance of at least one of the first control signal wiring line and the second control signal wiring line is greater than a wiring line resistance of the plurality of clock signal wiring lines; ¶0085-0098, 0124 wherein the length of the first control signal wiring line LSS11-LSS12_3, and the second control signal wiring line LSS21-LSS22_3 are longer (increased) than the plurality of clock signal wiring lines LSC11-LSC12_3 and LSC21-LSC22_2, the wiring line resistance of the first control signal wiring and the second control signal wiring LSS11-LSS12_3 and LSS21-LSS22_3 is greater than the resistance of the plurality of clock signal wiring lines LSC11-LSC12_3 and LSC21-LSC22_3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0327854 A1), as applied to claims 1, 7 above, and further in view of KIM et al (US 2017/0337876 A1).
As to claims 2, 8: Park discloses the scanning signal line drive circuit is configured of a shift register including a plurality of unit circuits corresponding one-to-one to the plurality of scanning signal lines (Figs. 1, 3, “a shift register 210” including “a plurality of unit circuits UNT_P” corresponding one-to-one to the plurality of scanning signal lines SCL_P;  ¶0062-0064), the first control signal is a vertical scanning start signal to be applied to a unit circuit at least at a first stage among the plurality of unit circuits (Fig. 1, the first control signal SSP is a vertical scanning start signal to be applied to “a unit circuit UNT_1” at least at a first stage among the plurality of unit circuits UNT_P; ¶0046, 0062-0064).
Park does not expressly disclose the vertical scanning start signal to be applied to allow vertical scanning in which the plurality of scanning signal lines are sequentially brought into a selected state to start, and 29Attorney Docket No.: US84759 the second control signal is a clear signal to be applied to the plurality of unit circuits to allow a state of the plurality of unit circuits to be initialized after an end of the vertical scanning. However, Kim teaches a display device comprises a scan signal line drive circuit including of unit circuits corresponding one-to-one to a plurality of scanning signal lines, wherein a first control signal is a vertical scanning start signal to be applied to a unit circuit at least at a first stage among the plurality of unit circuits to allow vertical scanning in which the plurality of scanning signal lines are sequentially brought into a selected state to start, and 29Attorney Docket No.: US84759a second control signal is a clear signal to be applied to the plurality of unit circuits to allow a state of the plurality of unit circuits to be initialized after an end of the vertical scanning (Figs. 1-2, “a display device 100” comprises “a scan signal line drive circuit 220, 210” including “a plurality of unit circuits SST” corresponding one-to-one to “a plurality of scanning signal lines S21, S11”, wherein “a first control signal SSP1” is a vertical scanning start signal to be applied to a unit circuit at least at “a first stage SST21” among the plurality of unit circuits to allow vertical scanning in which the plurality of scanning signal lines are sequentially brought into a selected state to start, and “29Attorney Docket No.: US84759a second control signal CLK1” is a clear signal to be applied to the plurality of unit circuits SST to allow a state of the plurality of unit circuits to be initialized after an end of the vertical scanning; Abstract, ¶0082-0094). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to link the plurality of unit circuits, such that the first control signal is a vertical scanning start signal to be applied to a unit circuit at least at a first stage among the plurality of unit circuits to allow vertical scanning in which the plurality of scanning signal lines are sequentially brought into a selected state to start, and the29Attorney Docket No.: US84759thethe second control signal is a clear signal to be applied to the plurality of unit circuits to allow a state of the plurality of unit circuits to be initialized after an end of the vertical scanning as taught by Kim. The motivation would have been in order to have the first scan stage circuit receives a start pulse signal and the remaining scan stage circuit may receive output signal of previous stage circuit (Kim: ¶0093).
As to claim 5: Claim 5 is a dependent claim of claim 2. The prior arts Park and Kim further disclose claim limitation of the resistor is provided on each of the first control signal wiring line and the second control signal wiring line (Park: Fig. 8 shows the resistor is provided on each of the first control signal wiring line and the second control signal wiring line; Kim: Fig. 3 shows the resistor 253a-253b is provided on each of the first control signal wiring line CLK1 and the second control signal wiring line CLK2). In addition, the same motivation is used as the rejection of claim 5.  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0327854 A1), in view of KIM et al (US 2017/0337876 A1), as applied to claim 2 above, and further in view of Park et al (US 2018/0308445 A1), hereinafter Park1.
As to claim 3: Park and Kim do not expressly disclose the resistor is provided only on the first control signal wiring line. However, Park1 teaches a display device comprises a display driver circuit; a scan driver; and a first control signal wiring line connect between the display driver circuit and the scan driver, wherein the scan driver receives a first signal, a second signal, and a third signal; and a resistor is provided only on a first control signal wiring line (Figs. 1, 4, 16, “a display device 10” comprises “a display driver circuit 20A”; “a scan driver 20B”; and “a first control signal wiring line 38” connect between the display driver circuit and the scan driver, wherein the scan driver receives “a first signal CLK”, “a second signal VGH”, and a third signal VGL”; and “a resistor 62” is provided only on a first control signal wiring line; Abstract, ¶0040, 0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Kim to implement a resistor only the first control signal wiring line as taught by Park1. The motivation would have been in order to adjust the amount of signal loading impose on the clock pulse on the first control signal wiring line (Park1: ¶0051).
As to claim 4: Kim discloses a first resistor is provided on the first control signal wiring line and a second resistor is providing on the second control signal wiring line (Fig. 3, “a first resistor 253ais provided on the first control signal wiring line and a second resistor is providing on the second control signal wiring line). Park and Kim does not expressly disclose the resistor is provided only on the second control signal wiring line. However, Park1 teaches a display device comprises a display driver circuit; a scan driver; and a second control signal wiring line connect between the display driver circuit and the scan driver, wherein the scan driver receives a first signal, a second signal, and a third signal; and a resistor is provided only on a second control signal wiring line (Figs. 1, 4, 16, “a display device 10” comprises “a display driver circuit 20A”; “a scan driver 20B”; and “a second control signal wiring line 38” connect between the display driver circuit and the scan driver, wherein the scan driver receives “a first signal VGH”, “a second signal CLK”, and a third signal VGL”; and “a resistor 62” is provided only on a second control signal wiring line; Abstract, ¶0040, 0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Kim to implement a resistor only the second control signal wiring line as taught by Park1. The motivation would have been in order to adjust the amount of signal loading impose on the clock pulse on the first control signal wiring line (Park1: ¶0051).  

Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0327854 A1), in view of KIM et al (US 2017/0337876 A1), as applied to claims 2, 8 above, and further in view of SUEKI et al (US 2017/0140729 A1).
As to claim 6: Claim 6 is a dependent claim of claim 2. The prior arts Park and Kim further disclose claim limitation of a plurality of clock signals are further supplied from the timing control circuit to the scanning signal line drive circuit (Park: Figs. 1, 3, “a plurality of clock signals SCANCLK1 and SCANCLK2” are further supplied from the timing control circuit 500 to the scanning signal line drive circuit 200; Kim: Fig. 3, “a plurality of clock signals CLK1 and CLK2” to the scanning signal line drive circuit 210-220), each of the plurality of unit circuits includes 
an output node connected to a corresponding scanning signal line among the plurality of the scanning signal lines, an output control transistor including a control terminal, a first conduction terminal to be applied with one of the plurality of clock signals, and a second conduction terminal connected to the output node (Park: Fig. 3, an output node connected to “a corresponding scanning signal line SCL_P among the plurality of the scanning signal lines; Kim: Fig. 3, 7, “an output node 1006” connected to “a corresponding scanning signal line S11” among the plurality of the scanning signal lines, “an output control transistor M6” including a control terminal, a first conduction terminal to be applied with one of the plurality of clock signals CLK2, and a second conduction terminal connected to the output node 1006), 
an output control node connected to the control terminal of the output control transistor (Kim: Fig. 7, “an output control node N2” connected to the control terminal of the output control transistor M6); and 
the unit circuit at least at the first stage among the plurality of unit circuits is applied with the vertical scanning start signal as the set signal (Fig. 7 shows the unit circuit at least at the first stage among the plurality of unit circuits is applied with the vertical scanning start signal SSP1 as the set signal). 
Park and Kim do not expressly disclose each of the plurality of unit circuits includes a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal or a power supply voltage of an on level, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to the second control signal wiring line, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node, and a second conduction terminal to be applied with a power supply voltage of an off level. However, Sueki teaches a display device comprises a scanning signal line drive circuit comprising a plurality of unit circuits, wherein each of the plurality of unit circuits includes an output node connected to a corresponding scanning signal line among a plurality of scanning signal lines, an output control transistor including a control terminal, a first conduction terminal to be applied with one of a plurality of clock signals, and a second conduction terminal connect to the output node, an output control node connected to the control terminal of the output control transistor, a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to a second control signal wiring line, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node, and a second conduction terminal to be applied with a power supply voltage of an off level (Figs. 2-4, 15-16, a display device comprises “a scanning signal line drive circuit 400” comprising “a plurality of unit circuits SR”, wherein each of the plurality of unit circuits includes “an output node GOUT” connected to a corresponding scanning signal line among “a plurality of scanning signal lines GL”, “an output control transistor M1” including a control terminal, a first conduction terminal to be applied with “one of a plurality of clock signals CKA”, and a second conduction terminal connect to the output node GOUT, “an output control node NA” connected to the control terminal of the output control transistor M1, “a set transistor M3” including a control terminal to be applied with “a set signal S”, a first conduction terminal to be applied with the set signal, and a second conduction terminal connected to the output control node NA, and “an initialization transistor M5” including “a control terminal connected to a second control signal wiring line CKD”, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node NA, and a second conduction terminal to be applied with a power supply voltage of an off level SA1; ¶0112, 0141-0152). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Kim to substitute unit circuit for replacing each of the plurality of unit circuits, the result of the substitution is predictable that each of the plurality of unit circuits includes an output node connected to a corresponding scanning signal line among a plurality of scanning signal lines, an output control transistor including a control terminal, a first conduction terminal to be applied with one of a plurality of clock signals, and a second conduction terminal connect to the output node, an output control node connected to the control terminal of the output control transistor, a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to a second control signal wiring line, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node, and a second conduction terminal to be applied with a power supply voltage of an off level and the unit circuit at least at the first stage among the plurality of unit circuits is applied with the vertical scanning start signal as the set signal as taught by Sueki. The motivation would have been in order to implement a shift register for driving scanning signal lines that is capable of achieving a reduction in picture-frame and a reduction in power consumption of a display device while ensuring reliability for long term operation (Sueki: ¶0021).
 As to claim 9: Claim 9 is a dependent claim of claim 8. The prior arts Park and Kim further disclose claim limitation of a plurality of clock signals are further supplied from the timing control circuit to the scanning signal line drive circuit (Park: Figs. 1, 3, “a plurality of clock signals SCANCLK1 and SCANCLK2” are further supplied from the timing control circuit 500 to the scanning signal line drive circuit 200; Kim: Fig. 3, “a plurality of clock signals CLK1 and CLK2” to the scanning signal line drive circuit 210-220), each of the plurality of unit circuits includes 
an output node connected to a corresponding scanning signal line among the plurality of the scanning signal lines, an output control transistor including a control terminal, a first conduction terminal to be applied with one of the plurality of clock signals, and a second conduction terminal connected to the output node (Park: Fig. 3, an output node connected to “a corresponding scanning signal line SCL_P among the plurality of the scanning signal lines; Kim: Fig. 3, 7, “an output node 1006” connected to “a corresponding scanning signal line S11” among the plurality of the scanning signal lines, “an output control transistor M6” including a control terminal, a first conduction terminal to be applied with one of the plurality of clock signals CLK2, and a second conduction terminal connected to the output node 1006), 
an output control node connected to the control terminal of the output control transistor (Kim: Fig. 7, “an output control node N2” connected to the control terminal of the output control transistor M6); and 
the unit circuit at least at the first stage among the plurality of unit circuits is applied with the vertical scanning start signal as the set signal (Fig. 7 shows the unit circuit at least at the first stage among the plurality of unit circuits is applied with the vertical scanning start signal SSP1 as the set signal). 
Park and Kim do not expressly disclose a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal or a power supply voltage of an on level, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to the second control signal wiring line, a first conduction terminal connected to the output control node, and a second conduction terminal to be applied with a power supply voltage of an off level. However, Sueki teaches a display device comprises a scanning signal line drive circuit comprising a plurality of unit circuits, wherein each of the plurality of unit circuits includes an output node connected to a corresponding scanning signal line among a plurality of scanning signal lines, an output control transistor including a control terminal, a first conduction terminal to be applied with one of a plurality of clock signals, and a second conduction terminal connect to the output node, an output control node connected to the control terminal of the output control transistor, a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to a second control signal wiring line, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node, and a second conduction terminal to be applied with a power supply voltage of an off level (Figs. 2-4, 15-16, a display device comprises “a scanning signal line drive circuit 400” comprising “a plurality of unit circuits SR”, wherein each of the plurality of unit circuits includes “an output node GOUT” connected to a corresponding scanning signal line among “a plurality of scanning signal lines GL”, “an output control transistor M1” including a control terminal, a first conduction terminal to be applied with “one of a plurality of clock signals CKA”, and a second conduction terminal connect to the output node GOUT, “an output control node NA” connected to the control terminal of the output control transistor M1, “a set transistor M3” including a control terminal to be applied with “a set signal S”, a first conduction terminal to be applied with the set signal, and a second conduction terminal connected to the output control node NA, and “an initialization transistor M5” including “a control terminal connected to a second control signal wiring line CKD”, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node NA, and a second conduction terminal to be applied with a power supply voltage of an off level SA1; ¶0112, 0141-0152). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Kim to substitute unit circuit for replacing each of the plurality of unit circuits, the result of the substitution is predictable that each of the plurality of unit circuits includes an output node connected to a corresponding scanning signal line among a plurality of scanning signal lines, an output control transistor including a control terminal, a first conduction terminal to be applied with one of a plurality of clock signals, and a second conduction terminal connect to the output node, an output control node connected to the control terminal of the output control transistor, a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to a second control signal wiring line, a first conduction terminal connected to the output control 30Attorney Docket No.: US84759node, and a second conduction terminal to be applied with a power supply voltage of an off level and the unit circuit at least at the first stage among the plurality of unit circuits is applied with the vertical scanning start signal as the set signal as taught by Sueki. The motivation would have been in order to implement a shift register for driving scanning signal lines that is capable of achieving a reduction in picture-frame and a reduction in power consumption of a display device while ensuring reliability for long term operation (Sueki: ¶0021).
a set transistor including a control terminal to be applied with a set signal, a first conduction terminal to be applied with the set signal or a power supply voltage of an on level, and a second conduction terminal connected to the output control node, and an initialization transistor including a control terminal connected to the second control signal wiring line, a first conduction terminal connected to the output control node, and a second conduction terminal to be applied with a power supply voltage of an off level, and the unit circuit at least at a first stage among the plurality of unit circuits is applied with the vertical scanning start signal as the set signal.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0327854 A1), as applied to claim 7 above, and further in view of FUJIKAWA (US 2019/0280013 A1).
As to claim 10: Park discloses the at least one of the first control signal wiring line and the second control signal wiring line having resistivity greater than resistivity of the plurality of clock signal wiring lines (Figs. 1, 3, 5, 8, at least one of the first control signal wiring line and the second control signal wiring line having resistivity greater than resistivity of the plurality of clock signal wiring lines; ¶0085-0098, 0124, at least one of the first control signal wiring line LSS11-LSS12_3, and the second control signal wiring line LSS21-LSS22_3 having resistivity greater than resistivity of the plurality of clock signal wiring lines LSC11-LSC12_3 and LSC21-LSC22_2, the wiring line resistance of the first control signal wiring and the second control signal wiring LSS11-LSS12_3 and LSS21-LSS22_3 is greater than the resistance of the plurality of clock signal wiring lines LSC11-LSC12_3 and LSC21-LSC22_3).
Park does not expressly disclose a material for forming at least one of the first and second control signal wiring line having resistivity greater than resistivity of the plurality of clock signal wiring lines. However, Fujikawa discloses a plurality of control wiring lines, wherein a material for forming at least one of a first and second control signal wiring lines having resistivity greater than resistivity of the plurality of signal wiring lines (Fig. 11-12, “a plurality of control wiring lines 24, 25, 27, 28”, wherein a material for forming at least one of “a first control signal wiring line 25” and “a second control signal wiring line 28” having resistivity greater than resistivity of the plurality of signal wiring lines 24, 27). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to select high resistivity material for forming the first and second control signal wiring lines, such that the at least one of the first control signal wiring line and the second control signal wiring line is formed of a material having resistivity greater than resistivity of the plurality of clock signal wiring lines as taught by Fujikawa. The motivation would have been in order to enhance the degree of freedom for the configuration and consequently to suppress the electrostatic breakdown and prevent the wiring resistance relating to the wiring from becoming too low, even when the wiring length of the entire wiring becomes shorter. (Fujikawa: ¶0006, 0008).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0327854 A1), as applied to claim 7 above, and further in view of Park et al (US 2011/0285944 A1), hereinafter Park2.
As to claim 11: Park does not expressly disclose a material of the at least one of the first control signal wiring line and the second control signal wiring line is indium tin oxide. However, Park2 teaches a display device comprises a scanning signal line drive circuit; and a plurality of control signal wiring lines coupled with the scanning signal line drive circuit, wherein a material of the at least one of a first control signal wiring line and a second control signal wiring line is indium tin oxide (Figs. 1-2, a display device comprises “a scanning signal line drive circuit 2”; and “a plurality of control signal wiring lines 5” coupled with the scanning signal line drive circuit, wherein a material of the at least one of “a first control signal wiring line 51” and “a second control signal wiring line 52” is indium tin oxide; ¶0019-0021, 0036, 0040). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to use an indium tin oxide material for forming the at least one of the first control signal wiring line and the second control signal wiring line, such that the material of the at least one of the first control signal wiring line and the second control signal wiring line is indium tin oxide as taught by Park2. The motivation would have been in order to have first conduction lines and second conduction lines include a transparent conductive material (Park2: ¶0012-0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693